  Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 1 of 17 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 ANCORA CATALYST INSTITUTIONAL,                 )
 LP,                                            )
                                                )
                              Plaintiff,        )
                                                )
               v.                               )
                                                )   C.A. No. ___
 BLUCORA, INC., GEORGANNE C.                    )
 PROCTOR, STEVEN ALDRICH, MARK                  )
 ERNST, CAROL HAYLES, JOHN                      )
 MACILWAINE, KARTHIK RAO, JANA                  )
 SCHREUDER, CHRISTOPHER WALTERS                 )
 AND MARY ZAPPONE,                              )
                                                )
                      Defendants.

                                           COMPLAINT

       Plaintiff Ancora Catalyst Institutional, L.P. (“Ancora” or “Plaintiff”), as and for its

complaint against Blucora, Inc. (“Blucora” or the “Company”) and, Georganne C. Proctor,

Steven Aldrich, Mark Ernst, Carol Hayles, John Macilwaine, Karthik Rao, Jana Schreuder,

Christopher Walters, and Mary Zappone (the “Director Defendants,” and together with the

Company, “Defendant”), alleges as follows:

                                NATURE OF THE ACTION

       1.     Ancora brings this action against Defendant seeking relief from Blucora’s

wrongful efforts to disqualify Ancora from running a competing slate of director nominees at

Blucora’s upcoming annual meeting of stockholders (the “Annual Meeting”).

       2.     Ancora and the Company will soon be in the midst of a proxy contest leading up

to the Annual Meeting. But Defendant has wrongfully sought to disqualify Ancora’s nominees

in reliance on coercive and unlawful bylaw provisions that impose improper conditions on

Plaintiff’s ability to present its nominees for election.   These bylaw conditions not only
  Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 2 of 17 PageID #: 2




disenfranchise Plaintiff and favor the Company in any election, they impede stockholders who

might wish to unseat one or more incumbent board members, and deprive stockholders of a fair

and equitable assessment of the nominees based on their relative merits as potential directors.

By imposing these conditions on Plaintiff, the Company violates established Delaware and

federal law.

        3.      In July 2020, with its share price hovering near a four year low, and the

possibility that incumbent directors could be challenged at the next Annual Meeting, the

Company, through the Director Defendants, adopted certain amendments to its bylaws imposing

more onerous requirements to nominate directors, including to require all director nominees to

confirm in writing their explicit consent to appear on the Company’s proxy statement and proxy

card (the “Consent Requirement”).

        4.      The Company has sought to disqualify Ancora’s nomination of directors by

refusing to waive or otherwise relax the Consent Requirement to permit stockholder nominees to

appear on a separate proxy card in accordance with common practice, or on a “universal proxy

card” that allows stockholders to select candidates from both the Company and the nominating

stockholder’s slates from comparable cards.

        5.      The Consent Requirement violates SEC Rule 17 C.F.R. § 240.14a-4(d)(4) (the

“Bona Fide Nominee Rule”) which requires that each nominee be “bona fide” and have provided

consent willingly, not through coercion, to be named in any particular proxy statement and to

serve as a director if elected.

        6.      The Consent Requirement also undercuts short slate rules adopted by the SEC to

address stockholder concerns over the inability to split their vote between the company’s and

dissident’s proxy cards. A proviso to the Bona Fide Nominee Rule permits a dissident seeking to




                                              2
  Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 3 of 17 PageID #: 3




elect a minority of the board to solicit authority to vote for some of the company’s nominees on

its proxy card by allowing such dissident to include on its proxy card the names of the

company’s nominees for whom it will oppose and not vote for. This allows stockholders to vote

for the total number of director seats up for election without naming a nominee that does not

wish to consent to be named on the proxy card.

       7.      Further, by insisting on compliance with the Consent Requirement, the incumbent

Director Defendants have unlawfully, and in breach of their fiduciary obligations to the

Company’s stockholders, entrenched themselves and disenfranchised stockholders by retaining

for themselves an unfair advantage in the election in at least two critical ways – each related to

an inherent advantage in the Company’s proxy card. First, the Consent Requirement allows the

Company to “cherry pick” from Ancora’s nominees and present them on the Company’s proxy

card as “incumbent friendly” or Company approved candidates, when in fact, they are not.

Second, the Consent Requirement allows the Company to include all names from Ancora’s card

onto the Company Card, thereby allowing a stockholder to mix and match from both competing

slates, while Ancora’s card will remain populated with only its Nominees or, if the short slate

rules are utilized, to identify only those Company nominees to which it plans to oppose at the

Annual Meeting. The blatant asymmetry in the respective cards pushes voters to the Company

card, where the Company can explicitly disclaim voting for Ancora’s nominees and facilitate

election of the incumbents. Because stockholders can only use a single card, the Consent

Requirement decimates Ancora’s overall slate, and impedes stockholders from challenging

incumbents.

       8.      The Company has also sought to disqualify Plaintiff’s nominees based on a pre-

textual reading of its bylaws that would require Plaintiff to not only divulge its investment




                                            3
  Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 4 of 17 PageID #: 4




strategy, but to also reveal confidential, proprietary and competitively sensitive information to

the Company -- that has no relevance to the proxy contest -- as a condition to nominating

directors and participating in the election (the “Trade Disclosure Requirement”). The Trade

Disclosure Requirement serves no valid purpose and once again impermissibly tilts the playing

field towards incumbents and chills future stockholder challenges. Challengers would face the

Hobbesian choice of divulging information that will harm their business and/or election

prospects or being disqualified from the election entirely. Like the Consent Requirement, the

Trade Disclosure Requirement violates Delaware and federal law governing proxy contests.

       9.      The Company has further suggested that it may seek to disqualify one of

Plaintiff’s nominees, under the federal anti-trust laws, based on specious claims of the nominee’s

allegedly “interlocking” directorships related to Ancora’s registered investment advisor business

and the Company’s tax-advantaged investment services business.             The entities are not

competitors, however, and the Company’s claims are not supported by the Clayton Act.

       10.     Finally, the Company has also suggested it may attempt to allege group activity

with other stockholders in violation of the Company’s 4.9% ownership limitation under the

bylaws and Schedule 13D when no such group activity exists, as another attempt to harass and

threaten Ancora’s ability to nominate and solicit a competing slate of directors at the Annual

Meeting.

       11.     Ancora seeks injunctive and declaratory relief restraining Defendants from

enforcing the Consent Requirement and the Trade Disclosure Requirement and otherwise

improperly denying Plaintiff its ability to run its slate of nominees at the upcoming Annual

Meeting.




                                            4
  Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 5 of 17 PageID #: 5




                                        THE PARTIES

        12.   Plaintiff Ancora is a limited partnership based in Cleveland, Ohio. Ancora and its

affiliates own approximately 3.2% of the outstanding shares of the Company’s common stock.

        13.   Defendant Blucora is a Delaware corporation with its headquarters in Dallas,

Texas. Blucora is a tax services company that offers customers a variety of tax preparation and

filing services and also maintains a tax-advantaged wealth management business.

        14.   Defendant Proctor is the Chairman of the Company’s Board. Upon information

and belief, Proctor has served as a director of the Company since 2017.

        15.   Defendant Aldrich is a director of Company and has served on the Board since

2017.

        16.   Defendant Ernst is a director of the Company and has served on the Board since

2020.

        17.   Defendant Hayles is a director of the Company has served on the Board since

2018.

        18.   Defendant Macilwaine is a director of the Company and has served on the Board

since 2018.

        19.   Defendant Rao is director of the Company and has served on the Board since

2020.

        20.   Defendant Schreuder is a director of the Company and has served on the Board

since 2020.

        21.   Defendant Walters is the Company’s President and Chief Executive Officer and a

director of the Company, and has served on the Board since 2014.

        22.   Defendant Zappone is a director of the Company and has served on the Board

since 2015.


                                            5
     Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 6 of 17 PageID #: 6




                                   JURISDICTION AND VENUE

        23.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1367.

        24.    This Court has personal jurisdiction over Blucora and the Director Defendants

because Blucora is an entity organized under the laws of the State of Delaware.

                                     FACTUAL ALLEGATIONS

A.      THE COMPANY’S UNDERPERFORMANCE & COERCIVE BYLAWS

        25.    In July 2020, the Company’s share price hovered near a four year low. The

Company was likely aware that incumbent directors could be challenged at the next Annual

Meeting.

        26.    The Company, through the Director Defendants, adopted amendments to its

bylaws explicitly imposing more onerous requirements to nominate directors, including to

require all director nominees to confirm in writing their explicit consent to appear on the

Company’s proxy statement and proxy card (the “Consent Requirement”).

        27.    This “Consent Requirement” is among the most egregiously pro-incumbent

provisions in the Company’s bylaws.       It is an entrenchment device designed to stave off

challenges to incumbent directors by ensuring that, in proxy contests, the Company’s incumbent

slate of directors maintain a competitive advantage over challengers.

        28.    The Consent Requirement provides, in relevant part that, “as to each person

whom the stockholder proposes to nominate for election or reelection as a director (each, a

‘Proposed Nominee’),” the stockholder nomination notice must “set forth . . . such Proposed

Nominee’s executed written consent to being named as a nominee in the corporation’s proxy

statement and form of proxy.” Bylaws at § 2.5.1(c)(i)(D) (emphasis added).




                                            6
  Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 7 of 17 PageID #: 7




       29.    The Consent Requirement clashes with the Bona Fide Nominee Rule, which, as

stated above, requires that each nominee be “bona fide” and have provided consent willingly, not

through coercion, to be named in a particular proxy statement and to serve as a director, if

elected. 17 C.F.R. § 240.14a-4(d)(4).

       30.    The Bona Fide Nominee Rule serves important functions. Among other things, it

(i) prevents the nomination of individuals who have not agreed to serve as directors, (ii)

safeguards stockholders from wasting their votes on individuals who will not serve as directors,

(iii) prevents a stockholder from nominating individuals who do not want to be associated with

the nominating stockholder, and (iv) “assures voter that the nominee has consented in good faith

to serve.”

       31.    The Consent Requirement coerces stockholders’ nominees to consent to

appearing in the Company’s proxy statement and on its proxy card. Simply put, they defeat the

purpose of the Bona Fide Nominee Rule.

       32.    As stated above, the Consent Requirement also provides the Company an unfair

advantage in any proxy contest. It enables the Company to include any or all stockholder

nominees on its proxy card—while the Bona Fide Nominee Rule prevents any stockholder from

adding the Company’s nominees to its proxy card.

       33.    This is an important advantage, especially in close proxy contests. All else equal,

stockholders are more likely to vote using a proxy card that contains a greater number of

nominees.

       34.    The Company can further exploit this advantage by cherry-picking one or more of

the stockholder nominees for inclusion on its proxy card. Cherry picking can entice stockholders

to vote using the Company’s proxy card instead of Ancora’s proxy card.




                                           7
     Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 8 of 17 PageID #: 8




        35.    Because the Consent Requirement coerces the consent of stockholder nominees,

they also facilitate Company disclosures that include those nominees and give the false

impression that they endorse or support the Company’s existing leadership.

        36.     In sum, the Consent Requirement is invalid and inequitable because it is designed

to (a) coerce the consent of director nominees who would otherwise decline to be named in the

Company’s proxy statement, (b) undermine the effectiveness of the Bona Fide Nominee Rule,

and (c) give the Company an unfair advantage in electoral contests.

        34.    The bylaws also contain a “Trade Disclosure Condition,” which provides, in

relevant part, “as to the stockholder giving notice, any Proposed Nominee and any Stockholder

Associated Person” that, “such stockholder’s notice shall set forth . . . the investment strategy or

objective, if any, of such stockholder and each such Stockholder Associated Person who is not an

individual and a copy of the prospectus, offering memorandum or similar document, if any,

provided to investors or potential investors in such stockholder and each such Stockholder

Associated Person.” § 2.5.1(c)(iii)(D).

        35.    As stated above, the Trade Disclosure Requirement, like the Consent

Requirement, is an improper and invalid entrenchment device, particularly as, according to

Defendant’s interpretation, it forces nominating stockholders to divulge irrelevant, yet

proprietary and competitively sensitive financial information or risk disqualification.

B.      ANCORA’S OUTREACH TO THE COMPANY AND NOMINATIONS

        36.    Driven by sluggish earnings and poor management, by the fall of 2020, the

Company’s share price was down nearly 67% from its December 27, 2019 closing price of 26.29

per share.




                                             8
  Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 9 of 17 PageID #: 9




       37.     As a concerned investor, on December 10, 2020, Ancora reached out to the

Company’s investor relations department via email and requested a telephone call with

management to address the Company’s poor performance and strategies for improvement.

       38.     Over the next few months, Ancora and the Company discussed the Company’s

performance and strategic direction, including with regard to the Company’s tax preparation

business, TaxAct, its wealth management/registered investment advisory (RIA) business,

Avantax, as well as certain competitive advantages and growth opportunities for Avantax.

       39.     The Company was dismissive of Ancora’s opinions and Ancora was highly

concerned with the strategic direction of the Company under existing leadership and resolved to

nominate directors better positioned to unlock stockholder value.

       40.     On January 17, 2021, Ancora’s outside counsel sent a letter to the Company

requesting that it waive the Consent Requirement. The letter noted that because Ancora would

be filing its own proxy statement and proxy card to solicit votes in favor of its nominees, the

Consent Requirement was unnecessary and appeared coercive to individuals that did not wish to

be named as nominees in the Company’s proxy statement and proxy card.

       41.     On January 22, 2021, the Company responded through counsel that it would not

waive the Consent Requirement.

       42.     Ancora’s counsel sent a follow-up letter to the Company’s outside counsel one

week later, on January 25, 2021, reiterating Ancora’s views that the Consent Requirement was

coercive and driven by the Company’s unlawful goal of obtaining an unfair advantage in a proxy

contest. Ancora suggested in the letter that if the Company would not agree to waive the

Consent Requirement, the parties should agree at the outset of the nomination process to use a




                                            9
 Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 10 of 17 PageID #: 10




universal proxy card and for the Company to provide to Ancora written consents of the

Company’s director nominees to be named in the universal proxy card.

       43.     On January 28, 2021, Ancora’s counsel sent a letter to the Company, noting that

the Trade Disclosure Requirements require the disclosure of certain confidential, proprietary and

sensitive information that is irrelevant in the context of evaluating director nominees, including

prospectuses and offering memorandums. Nevertheless, Ancora offered to disclose such

information, but only if the Company agreed to keep such information confidential by entering

into a non-disclosure agreement (the “NDA”), a draft of which was attached to the letter. Ancora

asked for a response by February 1, 2021.

       44.     The Company responded by letter on January 29, 2021 that it was premature to

agree to the use of a universal proxy card and that the Company would not waive the Consent

Requirement.

       45.     On February 1, 2021, the Company responded to Ancora’s January 28, 2021

letter, rejecting the request for a response on the NDA by February 1, 2021. The Company said it

would consider the NDA and provide comments “shortly”.

       46.     On February 10, 2021, Ancora delivered a notice to the Company, pursuant to the

requirements in the Company’s bylaws, nominating the following individuals for election to the

Board at the 2021 Annual Meeting: (i) Ancora’s Chairman and CEO, Mr. Frederick DiSanto; (ii)

Ms. Cindy Schulze Flynn, Chief Marketing and Communications Officer of Union Home

Mortgage; (iii) Robert MacKinlay, Executive Vice President and Chief Financial Officer of

Gardiner, a leading HVAC & building services company, and (iv) Kimberly Smith Spacek, a

Partner and the Director of Marketing and Investor Relations at Owl Creek Asset Management,

L.P, a global investment advisory (collectively, the “Nominees”).




                                            10
 Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 11 of 17 PageID #: 11




       47.      The notice did not include the Consent Requirement but did include the consent

of each Nominee to be named in Ancora’s proxy materials and to serve as a director, if elected.

The notice reiterated Ancora’s offer to provide consents in compliance with the Consent

Requirement if the Company agreed to deliver consents from the Company’s nominees and

agree to the use of a universal proxy card.       The notice also offered to provide Ancora’s

prospectuses and offering memorandums to satisfy the Trade Disclosure Requirement if the

Company executed the NDA previously sent to the Company to keep the information

confidential.

       48.      On February 16, 2021, Blucora, through counsel, notified Ancora that it found the

notice incomplete, deficient and defective for a number of reasons, including that the notice did

not comply with the Consent Requirement or the Trade Disclosure Requirement. The February

16 letter requested consents from the Nominees to be named in the Company’s proxy statement

and proxy card without agreement to provide consents to Ancora from the Company’s nominees

or to use a universal proxy card. The February 16 letter also requested delivery of Ancora’s

prospectuses and offering memorandums and agreed to keep them confidential under their own

draft non-disclosure agreement rather than the NDA prepared by Ancora in order to satisfy the

Trade Disclosure Requirement.

       49.      On February 18, 2021, Ancora, through counsel, served a letter on the Company

supplementing its notice by including consents from the Nominees to be named in the

Company’s proxy card, but subject to a condition that the Company agree to the use of a

universal proxy card and including copies of Ancora’s prospectus, offering memorandum and

related documents (collectively, the “PPMs”) in satisfaction of the Trade Disclosure

Requirement.     The PPMs included information on Ancora’s investment strategy.          Ancora




                                            11
 Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 12 of 17 PageID #: 12




redacted certain limited and irrelevant, but highly confidential, and proprietary information in the

PPMs.

        50.    On February 20, 2021, the Company responded by letter, through counsel, once

again insisting that that the Consent Requirement was not satisfied due to the condition that the

Company to agree to the use of a universal proxy card, which the Company refused to accept.

The Company also claimed that certain cautionary language accompanying the delivery of the

PPMs and the noted redactions meant the Trade Disclosure Requirement had not been satisfied.

The Company maintained that, if these purported deficiencies were not cured, the nomination by

Ancora of the Nominees would be invalid and disqualified.

        51.    The Company has also wrongly suggested that Mr. DiSanto may be disqualified

based on an alleged “interlocking” directorship under federal anti-trust laws (15 U.S.C. § 19)

because Ancora’s registered investment advisors Ancora Advisor Services LLC and Ancora

Family Wealth Advisors LLC allegedly compete with Blucora’s registered investment advisor,

Avantax Advisory Services Inc. Under established law, the companies are not competitors and

Ancora’s claim is meritless.

        52.    Faced with no other alternative to acquiescing to the Company’s demands,

Ancora brings this action for relief.

                    COUNT I: VIOLATION OF BONA FIDE NOMINEE RULE

                                        (17 C.F.R. § 240.14a-4(d)(4))

        53.    Plaintiff repeats and realleges the preceding paragraphs as if set forth fully herein.

        54.    Defendant’s insistence on compliance with the Consent Requirement violates the

Bona Fide Nominee Rule, which requires that each nominee be “bona fide” and have provided




                                              12
 Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 13 of 17 PageID #: 13




consent willingly, not through coercion, to be named in a particular proxy card and agree to serve

as a director, if elected, and provides, in relevant part, that “(d) No proxy shall confer authority:

       (1) To vote for the election of any person to any office for which a bona fide nominee is

       not named in the proxy statement” and

       “(4) …. A person shall not be deemed to be a bona fide nominee and he shall not be

       named as such unless he has consented to being named in the proxy statement and to

       serve if elected.” 17 C.F.R. § 240.14a-4(d)(4).

       55.     The Consent Requirement violates the Bona Fide Nominee Rule by coercing

Ancora’s Nominees into being named on the Company’s card without their actual consent, and

falsely portrays them to stockholders as having consented to being on the Company’s card when

such ‘consent’ was not freely given.

                    COUNT II: DECLARATION UNDER THE CLAYTON ACT

                                              (15 U.S.C. § 19)

       56.     Plaintiff repeats and realleges the preceding paragraphs as if set forth fully herein.

       57.     Ancora Holdings, Inc., Ancora Advisors, LLC, Ancora Alternatives, LLC, Ancora

Family Wealth Advisors, LLC and Ancora Retirement Plan Advisors, Inc. are not “competitors”

of Blucora’s tax-advantaged wealth management practice as that term is used under the Sherman

Act.

       58.     An actual controversy exists between Ancora and Defendant regarding Mr.

DiSanto’s eligibility under the Clayton Act to serve as a Blucora director.

       59.     Plaintiff seeks a judicial declaration pursuant to 28 U.S.C. § 2201 that Mr.

DiSanto should not be disqualified as a nominee under the Clayton Act.

       60.     Plaintiff has no adequate remedy at law.




                                              13
 Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 14 of 17 PageID #: 14




                            COUNT III: BREACH OF FIDUCIARY DUTY

       61.      Plaintiff repeats and realleges the preceding paragraphs as if set forth fully herein.

       62.      The Director Defendants owe the Company and its stockholders fiduciary duties

of care, loyalty, and candor.

       63.      The Director Defendants hope to entrench themselves by disenfranchising

stockholders.   The primary purpose of the Consent Requirement and the Trade Disclosure

Requirement is to disenfranchise certain stockholders and maximize the Director Defendants’

likelihood of success at the Annual Meeting.

       64.      The Director Defendants, acting through the Company, breached their fiduciary

duties by unfairly and inequitably manipulating the stockholder nomination process.

       65.      Plaintiff will suffer imminent, irreparable harm if the Company is permitted to

enforce the Consent Requirement and the Trade Disclosure Requirement to disqualify Plaintiff’s

nominees.

 COUNT IV: DECLARATION THAT THE CONSENT REQUIREMENT AND TRADE
               DISCLOSURE REQUIREMENT ARE INVALID

       66.      Plaintiff repeats and realleges the preceding paragraphs as if set forth fully herein.

       67.      There is a justiciable controversy between the parties concerning the validity of

the Consent Requirement and Trade Disclosure Requirement.

       68.      Section 2.5.1(c)(D), the Consent Requirement, of Blucora’s bylaws requires that

all director nominees “execute[] written consent to being named as a nominee in the

corporation’s proxy statement and form of proxy[.]”

       69.      Section § 2.5.1(c)(iii)(D), the Trade Disclosure Requirement, of the bylaws

provides, in relevant part, “as to the stockholder giving notice, any Proposed Nominee and any

Stockholder Associated Person” that, “such stockholder’s notice shall set forth . . . the



                                              14
 Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 15 of 17 PageID #: 15




investment strategy or objective, if any, of such stockholder and each such Stockholder

Associated Person who is not an individual and a copy of the prospectus, offering memorandum

or similar document, if any, provided to investors or potential investors in such stockholder and

each such Stockholder Associated Person.”

       70.     Defendants have refused to waive the Consent Requirement and Trade Disclosure

Requirement upon Ancora’s request.

       71.     The adoption of the Consent Requirement and the Trade Disclosure Requirement

was an inequitable, invalid and draconian exercise of the Director Defendants’ powers and was

meant to disenfranchise stockholders and entrench the Director Defendants.

       72.     The Consent Requirement and the Trade Disclosure Requirement are invalid

under Delaware and federal law.

       73.     Plaintiff will suffer irreparable harm in the absence of an injunction enjoining

Defendant from enforcing the Consent Requirement and Trade Disclosure Requirement, as it has

no adequate remedy at law.

COUNT V: DECLARATION THAT PLAINTIFF’S NOMINATION NOTICE IS VALID

       74.     Plaintiff repeats and realleges the preceding paragraphs as if set forth fully herein.

       75.     There is a justiciable controversy between the parties concerning the validity of

Plaintiff’s nomination notice.

       76.     Plaintiff’s nomination notice is proper and compliant in all respects and should be

declared as valid.




                                             15
 Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 16 of 17 PageID #: 16




                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Ancora requests that the Court enter an order or judgment in its

favor and against Defendant as follows:

              a.      Enjoining Defendant from enforcing the Consent Requirement and the

       Trade Disclosure Requirement;

              b.      Enjoining the Company from including Ancora’s nominees on the

       Company’s proxy card;

              c.      Declaring that (i) the Director Defendants have breached their fiduciary

       duties by adopting and/or enforcing the Consent Requirement and the Trade Disclosure

       Requirement; (ii) that such Requirements violate 17 C.F.R. § 240.14a-4(d)(4); (iii) that

       Mr. DiSanto is not prohibited from serving as a director of the Company pursuant to

       Section 8 of the Clayton Act; (iv) that Plaintiff’s nomination notice is valid; and

              d.      Awarding Ancora’s costs of the proceedings herein, including reasonable

       attorneys’ and experts’ fees and expenses; and

              e.      Granting any and all other and further relief that the Court may deem just

       and proper.




                                            16
 Case 1:21-cv-00278-CFC Document 1 Filed 02/24/21 Page 17 of 17 PageID #: 17




                                          /s/ A. Thompson Bayliss
OF COUNSEL:                               A. Thompson Bayliss (#4379)
                                          Adam K. Schulman (#5700)
Thomas J. Fleming                         April M. Kirby (#6152)
Lori Marks-Esterman                       ABRAMS & BAYLISS LLP
OLSHAN FROME WOLOSKY LLP                  20 Montchanin Road, Suite 200
1325 Avenue of the Americas               Wilmington, Delaware 19807
New York, NY 10019                        Tel: (302) 778-1000
Tel: (212) 451-2300                       Fax: (302) 778-1001
Fax: (212)451-2222                        bayliss@abramsbayliss.com
TFleming@olshanlaw.com                    schulman@abramsbayliss.com
lmarksesterman@olshanlaw.com              akirby@abramsbayliss.com

                                          Attorneys for Ancora Catalyst Institutional,
                                          LP


Dated: February 24, 2021




                                  17
